Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-6, 8-16 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a method for identifying at least one aggressor cell from a plurality of base stations connected to each other over a wireless communication network, said plurality of base stations comprising a first set of base stations and a second set of base stations, operating on time division duplexing (TDD), said method comprising: transmitting at least one subframe from the first set of base stations to the second set of base stations, wherein the at least one subframe is transmitted by at least one base station of the first set of base stations, the at least one subframe further comprises of at least one downlink subframe, at least one uplink subframe and at least one special subframe, and - the at least one special subframe further comprises of a downlink pilot time slot, an uplink pilot time slot and a guard period, wherein at least one orthogonal channel noise sequence (OCNS) is transmitted in the downlink pilot time slot of the at least one special subframe from the first set of base stations; receiving the at least one subframe at the second set of base stations from the first set of base stations, wherein the at least one subframe is received by at least one base station of the second set of base stations; decoding, at the second set of base stations, each of the at least one received downlink subframe, the at least one received uplink subframe and the at least one received special subframe of the at least one received subframe; mapping, at the second set of base stations, each of the at least one received downlink subframe, the at least one received uplink subframe and the at least one Page 3 of 16received special subframe of the at least one received subframe to at least one expected subframe; and determining, at the second set of base stations, at least one aggressor cell based on a mismatch of the at least one received subframe and the at least one expected subframe.

Prior art on record Xu teaches Xu teaches a serving base station identifying a potential interference condition based on an uplink/downlink configuration mismatch, and fig 8 shows interference due to mismatch in subframe configuration for respective cells. The reference shows the interference and determination of aggressor cell based on mismatch in the received and expected subframe. However, the reference is silent regarding decoding the received subframe prior to mapping, or at least one orthogonal channel noise sequence (OCNS) is transmitted in the downlink pilot time slot of the at least one special subframe from the first set of base stations. 

Prior art on record Rico teaches Rico is directed to remote interference management in TDD networks, where aggressor and victim base stations detect interference and interference implement mitigation technique. However, the reference fails to teach at least one orthogonal channel noise sequence (OCNS) is transmitted in the downlink pilot time slot of the at least one special subframe from the first set of base stations. 

Prior arts on record and further search on prior art, fail to teach, alone or in combination, the above mentioned claim feature along with all other limitations as recited in claim 1, thus claim 1 is allowed. Independent claims 14 and 15 recite similar allowable subject matter, thus allowed for the same reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/10/2022